Citation Nr: 1339238	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for an acquired psychiatric condition, to include PTSD, for accrued benefits purposes.

3. Entitlement to special monthly compensation based on housebound status or the need for aid and attendance.

4. Entitlement to Dependent's Educational Assistance.


REPRESENTATION

Appellant represented by:	Agnes Wladyka, Attorney at Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to April 1952, including during the Korean War.  He died in October 2007.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  These claims are in the jurisdiction of the Newark, New Jersey RO.

This case was previously before the Board in March 2011, when the issues currently on appeal were remanded for further development, to include providing additional notice and obtaining outstanding VA treatment records.  As all of the outstanding VA treatment records were not obtained, the requested development has not been completed, and further action to ensure compliance with the earlier remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board regrets the additional delay involved, but this claim must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

The March 2011 Board remand noted that the Veteran's VA treatment records were incomplete.  The RO/AMC was instructed to obtain all such records from January 2005 up to the time of the Veteran's death and associate them with the claims file.  While additional VA treatment records were obtained, the records for the period between May 2007 and September 2007 are not included.  It was during this time period that the Veteran was diagnosed with PTSD and depression and began to have significant health issues due to his COPD, according to the subsequent medical records.  As such, those specific records must still be obtained on remand.

The Board notes that the issues of entitlement to special monthly compensation aid and attendance benefits and to eligibility for Dependent's Educational Assistance benefits are inextricably intertwined with the issues of whether he was entitled to service connection for an additional disability or for the cause of his death.  Adjudication of those issues must be deferred until the outstanding claims have been resolved.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all outstanding VA treatment records for the Veteran between May 2007 and September 2007, to specifically include any mental health treatment records from June 2007 showing diagnoses or treatment for PTSD and/or depression and records addressing his COPD.  Complete copies of all such records should be associated with the claims file.  If, after all due diligence, it is determined that the records are unavailable or further efforts to obtain them would be futile, the Appellant and her attorney should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. The RO should also undertake any other indicated development suggested by the development ordered above, to include arranging for an expert medical opinion regarding whether it was at least as likely as not (probability 50 percent or greater) that any acquired psychiatric disability attributed to the Veteran at the time of his death was the result of his military service.  

3. On completion of the foregoing, all of the outstanding claims, including service connection for accrued benefits purposes, service connection for the cause of the Veteran's death, entitlement to special monthly compensation aid and attendance benefits, and eligibility for Dependents Educational Assistance, should be adjudicated.  If any aspect of the decision remains adverse to the Appellant, then provide her and her attorney a supplemental statement of the case and return the case to the Board.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


